Case 1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 1 of 35




      (Unredacted Version Filed Under Seal)

                   EXHIBIT 1
        Case 1:19-cr-10117-IT  Document
                            Sheila          467-1 Filed 09/19/19 Page 2 of 35
                                   Balkan, Ph.D.
                                      Criminologist
                                     310-779-5737
                                  Sheila@drbalkan.com


August 19, 2019

The Honorable Indira Talwani
United States District Judge
1 Courthouse Way
Boston, MA 02210

        Re: Stephen Semprevivo
           Case No. 19MJ 01019

Dear Judge Talwani,

The following report is a social profile and assessment of Stephen Semprevivo, which is being
submitted for consideration in his sentencing. Mr. Semprevivo is a 53-year-old businessman who has
pleaded guilty to mail and honest services fraud as a result of trying to secure his son’s position at
Georgetown University by paying $400,000 to The Key Worldwide Foundation. To his credit, Mr.
Semprevivo admitted his guilt early in the legal proceedings, has no prior criminal record or any
history of bad faith or immoral conduct. To the contrary, Mr. Semprevivo’s involvement in the fraud
appears to be aberrant to his otherwise law-abiding and exemplary life.

This report will focus on Mr. Semprevivo’s background, character and values, and his history of
dedication to his work and family throughout his adult life. This includes his stellar work history and
his commitment to his coworkers, employees and clients over many years. Many of these individuals
have submitted letters describing Mr. Semprevivo as an attentive and thoughtful supervisor and
coworker who took the time to mentor many of the younger team members.

He also has a long and impressive record of service to the community, which continues to the present.
In this regard, I have spoken with Bob Pratt, President of Volunteers of America Los Angeles
(VOALA), where Mr. Semprevivo has been volunteering to help homeless veterans with housing and
jobs. A community service plan is proposed here utilizing Mr. Semprevivo’s mentoring skills,
leadership and experience to work with VOALA’s disadvantaged youth and educational programs as
a way to pay his debt to society.

Information in this report was obtained from interviews with Stephen Semprevivo; his wife, Rita
Semprevivo; his two sons, Adam and Jordan Semprevivo; his older sister, Stephanie Ferguson; and
his younger brother Philip Semprevivo Jr..

I have also spoken with Mark and Renee Paul, longtime friends of the Semprevivos. The Paul family
referred the Semprevivos to who they thought was a respected college counselor for college
preparation for Adam when he was 15. That counselor has now been charged as the mastermind in
this college admissions case.

I have consulted with Richard Romanoff, PhD, who conducted a psychological assessment of Mr.
Semprevivo. His findings have been incorporated into this report.

Over 30 character reference letters have been submitted on behalf of Mr. Semprevivo and are
appended to this report. I have also reviewed legal case file documents.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 3 of 35
August 19, 2019
Page 2 of 34




                                              Introduction
Stephen Semprevivo is a businessman who specializes in growing middle-market and start-up
companies. Until recently, he was the Chief Strategy Officer of Cydcor, a company that outsources
sales teams. Stephen resides with his family in Los Angeles, California in a house that he and his
wife, Rita Carmen Semprevivo nee Vella, purchased in 2001. Stephen and Rita have been married
for 23 years. Rita, age 57, works as a real estate agent for Keller Williams. The couple have two
sons: Adam, 21, recently completed his junior year at Georgetown University; and Jordan, 20, is
going into his third year at the University of Pennsylvania.

Stephen’s father, Philip Semprevivo Sr., age 77, was the VP of Operations at Borders Books until he
retired. He lives with his second wife, Toby Semprevivo, also in her 70s, in Pinckney, Michigan.
Stephen’s mother, Margaret “Peggy” Semprevivo, nee Cook, was 52 when she died in 1997 from
ovarian cancer. Peggy once owned a fashion design company after working for IBM and as a
substitute teacher.

Stephen has an older sister and a younger brother. Stephanie Ferguson, age 54, lives in Bellevue,
Washington, where she has been employed by Microsoft for 23 years. She is the corporate vice
president of marketing for the company’s cloud business. Stephanie is married to Eric Ferguson, 55,
a school administrator for Seattle public schools. They have two children, Peggy, 20, a college
student, and Robert, 18, who recently graduated from high school. Stephen’s younger brother, Philip
Semprevivo Jr., 52, lives in Port Chester, New York, and is an attorney. Philip and his wife have six
children, ranging in age from 14 to 22.

Stephen Semprevivo—a middle-aged father with a remarkable work history, as well as a stellar
reputation with colleagues, employees and partners—was a dedicated and law-abiding family man
when he met Rick Singer. Among other things, this report will lay out how a capable and successful
man like Stephen became engaged in the crime for which he has pled guilty. A fundamental question
is: How did a masterful manipulator like Rick Singer get what he wanted out of Stephen Semprevivo?

                                              Childhood
Born December 12, 1965 in Gloversville, New York, Stephen is the second of three children born to
Phillip “Phil” and Margaret “Peggy” Semprevivo. They met as undergraduates at the University of
New Hampshire when Peggy was earning a liberal arts degree and Phil was getting a bachelor’s
degree in psychology, prior to shifting toward the early stages of a career in the information
technology revolution. When Stephen was growing up, Phil worked in computer centers at state
universities in New York.

When the children were young, though, Peggy worked as a substitute teacher. She later returned to
college to earn an MBA and then went to work for IBM. At one point, she built up and ran a
successful fashion design business. During Stephen’s early childhood, the family was middle class.
Later, after Stephen was already an adult, his parents became more successful after Phil became a
partner in an upscale department store.

But early on, Phil was in demand in the computer technology field in the public colleges in upstate
New York. The family moved from town to town as Phil obtained better jobs. Stephen lived in five
different towns—including Gloversville, Cobleskill, New Paltz and Niskayuna—by the time he
finished the 8th grade. Stephen describes these small towns as nice, simple places to grow up. While
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 4 of 35
August 19, 2019
Page 3 of 34

Stephen says he got used to moving around, he had a hard time staying in touch with friends he made
along the way.

The family finally settled in Ridgewood, New Jersey, in Bergen County. Stephen describes the town
as a small, upscale suburban community with a population of about 10,000. It was here that Stephen
would complete his high school education at Ridgewood High. According to Stephen, Ridgewood
was a big step up from where they had lived before, both in terms of the town’s socioeconomic
population and in the family’s personal income. Phil had begun working at the corporate tax
company Deloitte, on the management consulting side.

Stephen describes his mother, Peggy as more creative than his father. She was an artist in
lithography, drawing and painting, but Peggy had a practical side. In addition to returning to business
school when Stephen was a teenager, and looking for good schools for her children, she made sure
that all the kids did chores, like cleaning the house, mowing lawns and shoveling driveways. Stephen
and his brother Phil learned lessons about practicality from her as they earned money in the winter
shoveling snow from other people’s driveways.

Although all three children were good students and academically motivated, Stephanie relates that
Stephen was naturally curious about many things and threw himself into his studies. Remarking on
her brother, Stephanie recalls, “He got into all those geeky things, like chemistry and science. You
could just tell he was smart. But, Stephen was also so easy to be with.”

Because of his academic facility, Stephen was two years ahead of his classmates in math by the time
he was in 6th grade. Stephen didn’t find math hard, but at first, he felt awkward being the young kid
in class. In the end, he grew into it and fondly recalls being praised by both parents for doing so well.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 5 of 35
August 19, 2019
Page 4 of 34
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 6 of 35
August 19, 2019
Page 5 of 34
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 7 of 35
August 19, 2019
Page 6 of 34




      We came to see the family as very fragile. Most of all, we knew not to do
      anything to upset the family. Stephen took that on the most, but he has
      blocked
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 8 of 35
August 19, 2019
Page 7 of 34
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 9 of 35
August 19, 2019
Page 8 of 34




                                              Harvard
In high school, Stephen played baseball and competed as a 400-meter runner and in the triple jump.
His track team, he says, won many meets. His grades at Ridgewood High School were perfect.

When he was a sophomore in high school, his mother researched summer programs for high school
students at Harvard, Columbia and Johns Hopkins. Stephen was particularly interested in science and
chose the high school program at Harvard. He recalls...

        It was exciting. I was naturally curious, but I didn’t know what to expect.
        After starting classes, though, I felt confident. I liked the independence,
        the college environment and the resources, like laboratories.

It was the first year that Harvard had offered the program, and Stephen and several hundred high
school students from around the country lived in a dormitory. Stephen made friends and ended up
taking university classes in genetics and marine biology with regular university students who were
years older than him. Stephen got A’s in both courses. “I loved the classes,” he says, “and got to
know the professors. Based on that experience, I knew it was where I wanted to go to college.”

In 1984, Stephen graduated with a 4.0 grade point average. He applied to 15 prestigious universities,
and was accepted by Harvard in a satisfying validation of his improvised coping mechanisms to deal
with an insupportable family situation. The destabilizing childhood drove him to study, leading to
perfect grades and then to admission to America’s most prestigious university.

At Harvard, Stephen shared a dormitory with four other students and developed close friendships with
roommates. One college roommate was David Cantrell, who would be the best man at Stephen’s
wedding and has been a close friend for the last 34 years. In a letter to the Court, Mr. Cantrell
writes…

        In college, Stephen was known as honest, and hard working … I, along
        with our other roommates, always knew we could rely on him. He was
        generous with his time in helping others with studies and participated in
        the Big Brother program.

Stephen tried track, but ultimately gave it up because Harvard didn’t have a competitive athletic
program at the time. His primary focus was his academic life; he studied art and many other courses,
but majored in biochemistry and did work in the science lab.

During his four years at Harvard, Stephen worked summer jobs, first in IBM’s printer pool delivering
documents and tending to the printers. The next summer he worked in a marketing department where
he helped prepare presentations. Stephen also worked for his father, who had left Deloitte to become
COO of a chain of luxury department stores, B. Altman and Co. in New York City. As was
Stephen’s tendency, he suppressed the emotional baggage and learned about the retail business in a
training program designed for managers at his father’s business. Sales, security, accounting and
running a restaurant were different facets of overseeing a department store, as he discovered first
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 10 of 35
August 19, 2019
Page 9 of 34

hand. Stephen also spent one summer interning for a surgeon doing research at Einstein Medical
Center in the Bronx.




Meanwhile, Stephen graduated from Harvard in 1988 and, while considering a career in medicine,
decided to try his hand in business for a while before coming to a final decision.

                                       Career and Marriage
Looking for work, Stephen sorted through books of East Coast Harvard alumni in search of
companies he might want to work for. He was hired by one of them, at an entry level position at a
company that provided membership services for clubs. Stephen was quickly promoted, rising from
assistant to account manager within a year. When the company bought out Benefit Consultants in
San Francisco, Stephen relocated to the Bay Area.

Benefit Consultants was a third-party administrator that handled marketing for insurance companies.
Stephen managed the clients, and took charge of direct mail and telemarketing on a national level.
For the first year and a half that Stephen was in San Francisco, he volunteered to teach Microsoft
Word for a group focused on the troubled city of East Palo Alto where he trained adults for the
workforce. It all began when he saw a notice, Stephen says, “and I wanted to help out.”

At Benefit Consultants, Stephen met a fun, kind-hearted woman from a working-class family named
Rita Vella. “Rita was different from other women I knew,” Stephen says, continuing...

        Rita was raised with solid values, like honesty and doing good things for
        others. She was raised as a practicing Catholic with church on Sundays. I
        really liked that.

The company often sent them out as a team to meet with clients. Because he was new to the area, he
began to ask Rita where to go and she would fix him up with friends of hers. Rita recalls…

        Because Stephen and I were both in management positions [and worked
        closely together], I was able to see that Stephen is genuine. He honored
        his commitments. One time, he was invited to an event hosted by the
        company president that conflicted with another less prestigious event that
        I was attending. Stephen decided to go with me to my event. I saw he
        wasn't just trying to climb the ladder.

Over time, they started doing things together on weekends, and a relationship developed. “He was
outgoing and quickly developed a group of friends,” she says. “When I realized I wanted Stephen for
myself, I stopped fixing him up.” She continues…

        Although smart, [Stephen] is very humble, unassuming, sweet, honest, and
        respectful. He would prefer to blend in and be treated the same as others.
        Stephen’s employees loved him, respected, and appreciated the time he
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 11 of 35
August 19, 2019
Page 10 of 34

        took with their personal growth. Those were the qualities that attracted me
        to him back then and continue to this day.

Four years after graduating, in 1992, Stephen returned to Harvard to attend its business school. At
first, he and Rita commuted back and forth every three weeks. Eventually, Rita was able to transfer
from Benefit Consultants to the Eastcoast, so that she and Stephen could be together.

When Stephen earned his MBA degree in 1994, he returned to the Eastcoast marketing firm where he
was hired as an internal entrepreneur. In this role, Stephen helped build several hundred-million-
dollar businesses under the corporation’s banner. Stephen says, “I liked marketing because it was
analytical, like a scientific experiment. It was like, ‘How could I apply everything I learned from
biochemistry to marketing?’”

Stephen and Rita married in 1996 and later moved back to the Bay Area. Stephen’s sister Stephanie
recalls, Rita was embraced by their family…

        When he married Rita, I was thrilled that he had found a partner he adored
        so completely and who loved him so much (and also pushed him to have
        fun). They continue to be a wonderful team with Steve being the big-idea
        and deeply focused person, while Rita is the more practical street-smart
        person. Steve is both a loving husband and a loving father.




Between 1997 and 2000, Stephen co-founded Getsmart.com, an Internet company focused on helping
people make smart financial decisions. The site was sold to Providian Financial after just two years
and Stephen stayed to facilitate the transition. Stephen enjoyed being an entrepreneur. “I like creating
new things out of my ideas and then passing it on to see my ideas grow into a real business,” he says.

Stephen and Rita’s two sons were born in San Francisco, Adam in March of 1998, and Jordan just 14
months later in May 1999. The family moved to Los Angeles a year later after Stephen was recruited
to run a division of Korn Ferry, which was the largest executive recruiting firm in the world. For
more than two years, Stephen was the CEO of the firm’s middle market business, Futurestep, a
recruiting and staffing business. Korn Ferry Futurestep was a global business that was losing money
when Stephen stepped in. With 400 employees under him, he turned the business around and restored
its profitability.

Over the next 20 years, Stephen worked as an entrepreneur and senior executive for an array of
startups and middle-management companies, often in the IT space. His focus was on helping
companies improve at board, advisory and operational levels. Stephen has consistently earned a
reputation as a thoughtful, supportive businessman who has encouraged his employees, co-workers
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 12 of 35
August 19, 2019
Page 11 of 34

and employers to maintain a team approach for the benefit of the employees, the company and its
clients.

At Korn Ferry in 2000, Stephen met James Celentano, who has continued to work with him. Mr.
Celentano states that he considers Stephen to be a boss, mentor, friend and client...

       Stephen’s style and values were a refreshing departure from that
       overheated late 90s approach to business. As Stephen coached me . . . it
       became evident that he cared about the people on my team, and wanted to
       make informed fact-based decisions about assigning people to
       responsibilities that they were more likely to excel at, identifying training
       needs for the team, and taking steps to ensure we put the needed resources
       toward following through on obligations to clients. I cannot say this about
       other supervisors I had at Korn Ferry, and I was quite conscious at the time
       that Stephen would have had to take some risks personally and politically
       to lead so responsibly in that company in that era.

As part of his approach, Stephen joins the management of a company with an eye toward increasing
its value. Then he moves on to the next struggling enterprise.

After leaving Korn Ferry, Stephen was hired by Matthew Coffin of Coffin Capital & Ventures as a
strategy consultant for LowerMyBills.com, a company offering mortgage-debt relief since 1999.
After building a new business model for the company, Stephen took over as general manager until
2007, and then became president and CEO for the next two years. In 2005, the financial services
business Experian bought LowerMyBills, and Stephen became general manager of the parent
company’s interactive media and various other digital assets. Mr. Coffin, who has known Stephen for
17 years, emphasizes Stephen’s strong leadership skills, as well as his unassuming nature...

        Due to his outstanding teamwork and contributions, I asked Stephen to
        join full-time, and he eventually became our Chief Operating Officer, due
        to the trust and strong leadership skills that he had shown. Additionally,
        post the sale of that company, I recruited Stephen to join a video gaming
        company that I was a board member of, which I would only have done
        knowing that he is a reliable, high character person—again Stephen
        eventually became COO and did a terrific job in a tough situation... In 100
        percent of the cases, Stephen has always shown himself to be of high
        character, smart and trustworthy.

Mr. Coffin elaborates on Stephen’s humility. . .

        One thing that I thought was a great sign of his experience and good
        character, was that despite him being the #2 person at the company, he did
        not feel that he should be paid the second highest amount. He thought that
        the higher amount should go to another person who was in the sales role,
        who potentially could impact the company more.

During Stephen’s time at LowerMyBills, Robert Gabel, who reported to him, said he needed to leave
the company in 2003. Mr. Gabel recalls…
        CaseSemprevivo
 Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 13 of 35
 August 19, 2019
 Page 12 of 34

          Stephen asked why I was quitting and when I explained my wife and I
          decided we both couldn’t work full time, he asked if I could work part time
          for the company, which I did… I was also able to drop and pick my kids
          up from pre-school and be around if my wife was traveling. Stephen found
          a clear win/win for both the company and me.

 David Razavi was recruited by Stephen to be the head engineer at LowerMyBills. Reflecting on his
 experience working under Stephen for four years, Mr. Razavi states...

          I got to know Stephen personally and admire his intellect, integrity and
          genuine care for his employees. There were many occasions where I, or
          my colleagues needed his help and advice, and he made himself available
          to help others. He has been a mentor to me. … He provided training and
          professional coaching for all employees. Stephen cares deeply for
          employees and created an atmosphere of "open-honest" communication.
          Everyone in the company attended these trainings regardless of the rank.
          Stephen provided many team-building exercises, training programs and
          professional coaching to improve employee's skills, communications and
          interactions.

   More recently, Stephen was the president and general manager at Machinima, an online
   entertainment network that provides YouTube clips and teasers for video games. Michael Hillson,
   who worked for Stephen for four years at Machinima, states that Stephen had a profound effect on
   his life...

          Working for, and with, Stephen was undoubtedly the most fulfilling
          professional experience of my career. The responsibilities he delegated to
          me throughout the years conveyed to me a considerable amount of trust he
          had in my skill set. He always encouraged me to participate in additional
          learning to grow as an employee and, ultimately, as a manager of others.
          His departure from Machinima left a void that was never truly supplanted,
          as his vision for our company was unique and irreplaceable. I reflect with
          fond memories and feel incredibly fortunate our career trajectories aligned
          for this sustained duration in the workplace.

Mr. Hillson adds . . .
          I gained more experience and knowledge from Stephen as a supervisor and
          company executive than any other professional relationship I have had in
          20-plus years working for various employers. The value he showed
          towards hard work and perseverance was only exceeded by his dedication
          to family, a trait displayed to me consistently across the 4 years we spent
          together.

 Another Machinima employee, Daniel Murray, voiced his respect for Stephen’s character, and his
 attitude towards other employees . . .

          At work, Stephen was always a “straight shooter” who operated with
          honesty and integrity… He was always as transparent as he could possibly
          be, with me and with others in the office… Despite the very stressful time,
          Stephen treated all Machinima employees, regardless of position, with
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 14 of 35
August 19, 2019
Page 13 of 34

        respect and courtesy.
James Burns, a sales manager for Machinima, reported to Stephen directly in 2017 when a serious
health crisis prevented Mr. Burns from working for two months. He describes Stephen as very
understanding and supportive…

        When I returned, he ensured that my transition back to work was stress-
        free, with all the needed time to ease back into my routine. He was very
        cognizant of the seriousness of my condition and was kind and protective
        in how he facilitated my return to my duties.

Scott McDonald worked under Stephen for four years at Machinima. He notes Stephen’s genuine
interest in helping him on a project, even though Stephen was on the verge of leaving the company...

        [Stephen] didn’t have much in terms of official responsibilities and could
        have coasted through the last couple of weeks. But he knew I was working
        on an important long-term project that would shape the future of our
        department and company. He not only didn’t check out, he doubled down
        on making sure I was set up for success … He may have been leaving, but
        he wanted to make sure the people he was leaving were still progressing
        towards their goals.

Numerous employees and co-workers have stressed their appreciation for Stephen’s mentorship. For
example, James Celentano who had worked with Stephen at Korn Ferry, describes the important role
Stephen later played in helping him. Mr. Celentano recalls that, after starting his own firm, he started
to have health and business problems. Stephen reached out to James and introduced him to the CEO
of Autoland who hired James’ firm …

        [I]t was not the introduction, as much as the encouragement that Stephen
        gave to me. Stephen looked past the difficult time I was having then,
        believed in my capability, and took a chance by endorsing me to his CEO.
        The projects I did with Autoland served as a turning point for my firm, but
        also as a much-needed morale booster for me personally.

Mr. Celentano continues...

        Knowing how much [Stephen’s] mentoring has helped me, how he has
        encouraged and supported me in my professional development, I can
        assure you he has a great deal to offer. . . He cares about young people,
        and about giving them opportunities to learn and thrive.

T. Sean McCarthy has known Stephen since 1997, when Stephen was president and COO of
GetSmart.com. Mr. McCarthy reported to Stephen for two years. He remembers an instance, among
many, in which Stephen showed great consideration for an employee at the company…

        I recall one of the company administrative assistants having a desire to be
        part of the sales team. This was a big step up but she had proven herself in
        her role and Stephen gave her a shot at sales. He mentored her and
        encouraged others to help her be successful. By the end of the next year,
        she was the company’s top salesperson.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 15 of 35
August 19, 2019
Page 14 of 34


Many years later, Mr. McCarthy and Stephen formed a partnership as consultants in the technology
world. Even then, Mr. McCarthy saw that Stephen maintained an engaged and supportive role in the
lives of the people he has mentored...

        It always impressed me that Stephen continued to stay in touch with and
        mentor many of the individuals he had worked with in the past. He did this
        on his own because he had a sincere interest in helping these young people
        be successful and get ahead in their careers. It was quite unusual for a
        person in Stephen’s position to take the time to mentor these individuals
        with no real benefit to him.

Having known Stephen for the last 15 years, Amy Blakeslee reflected on Stephen’s leadership when
she worked under him at LowerMyBills...

        In my 25-year career, I have worked at both Fortune 500 companies and
        startups. Stephen rates as one of the top three leaders I worked for, having
        always been supportive and provided professional guidance that most
        corporate leaders just don’t take the time to do. … He took the time to
        mentor me through complex topics of strategy, organizational politics and
        vendor/contract negotiations. I grew as a leader with his direction and I
        still use much of what I learned from him as I lead my organizations today.




                                  Concerns About Jordan and Adam
Although Stephen was born Catholic, he didn’t practice until he met Rita. Because Rita believed
strongly in raising her sons in the family religion, they regularly attended church every Sunday. Their
sons, Adam and Jordan—now in their early 20s—were baptized, received their first communion,
were confirmed in the church, and served as altar boys. Stephen felt it was important that the Church
provide an anchor for them…

        Rita brought religion back into my life. I didn’t grow up with that, but I
        liked it. I like what religion gives, and I feel the message, the moral aspect
        of it.

Adam and Jordan were born an hour south of San Francisco, in Half Moon Bay, where Rita was
raised. The family lived there just before moving to Los Angeles. The Semprevivos have always
been a tight-knit family. As a rule, the family eats breakfast and dinner collectively, as early or as
late as necessary to gather together.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 16 of 35
August 19, 2019
Page 15 of 34

Jordan and Adam attended public school at Warner Elementary through the 3rd and 4th grades.
Stephen describes both boys as good students and played sports. Stephen coached their basketball,
soccer and baseball teams. Adam was usually the best player, Stephen says, noting his son’s size and
coordination. Because he took athletics seriously, Adam didn’t abuse his body. He avoids drugs,
alcohol and even dairy products.

Both Adam and Jordan then attended the Buckley School, a private institution in Los Angeles. In his
time at Buckley, Adam made a number of friends, took part in student government and his grades,
earned him a place on the honor roll. In his last year, Adam’s basketball team won the CIF
championship and was named the best team in the conference. His future felt full of promise. He
decided to transfer to a school with an even better basketball team, to challenge himself, and was
accepted at two reputable private schools, Windward School and Campbell Hall. He chose the latter.

His brother stayed at the Buckley School. Jordan shared Adam’s interest in sports and academics—
he, too, was a good student—and he credits his father for stimulating many of the passions in his
life...

        Whether it was being an answer key to the persistent questions of my
        insatiable curiosity or his creative mind that taught me how to paint and
        help me discover my passion for the arts, my dad has always been there to
        foster the best parts of me.

Things seemed to be going well for Jordan until late in his sophomore year at the Buckley School he
began suffering from inflammation, limited range of motion and intense pain in various parts of his
body. It was debilitating and demoralizing to the teenager. Stephen took time off work so he and
Jordan could fly to the Mayo Clinic in Minnesota in search of a solution. Jordan, it turned out, was
suffering from Complex Regional Pain syndrome. But amid the uncertainty and pain, the teenager
had an epiphany...

        Every time I felt lost, or thought I had done every single test or therapy
        imaginable, my dad was there for me. Not only did he provide the moral
        support necessary for me to always see a light at the end of the tunnel, he
        was constantly doing research trying to find the next best treatment or
        different angle to provide a solution for this condition of mine.

Jordan continues…

        Although that week was one of the toughest of my life, it was in that time
        that the clearest image of my dad was truly revealed to me. I saw a man
        who was concerned more about those around him than for himself. I saw
        a man who was able to pull me from my darkest depths even when I
        believed such pits were bottomless. I saw a man who got me through one
        of the toughest times in my life. I saw my dad.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 17 of 35
August 19, 2019
Page 16 of 34




Stephen, after all, had found a successful adjustment out of childhood and adolescent turmoil by
compartmentalizing his difficulties and throwing himself into a constructive distraction, his studies,
which led to Harvard and all of the successes that came after that. In his own back-story, Stephen
saw a model to help his son. If he got into a good school, Stephen’s smart and capable older son
would get over his self-doubts, gain a boost in confidence and thrive. Stephen concluded that a clear
college path might give his son that boost, as well as something to look forward to. The momentary
stresses, it became clear, were for a higher goal.

By that time, Stephen had already set up college funds for all of his ten nieces and nephews, as well
as his own children. “As Stephen began to do better financially,” Philip Jr., reports, “he set up
accounts for all his nieces and nephews, to ensure they would be able to attend college.”

The Semprevivos had already heard from other parents that they were using private counselors and
tutors to help guide their children through the college prep process. Mark and Renee Paul family
spoke in very positive terms about a man who had been very helpful to their children—as well as
many other students at Adam’s school—in the college application process. This man was, they
insisted, a top-notch guide to the complex admissions process, which had grown many degrees more
complicated in the years since Stephen attended Harvard. Stephen thought he might have found a
way to help his son overcome his internal struggles.

That is where Rick Singer came in.

                          The Role of Rick Singer and the Roots of a Fraud
After an impressive and law-abiding career in which he diplomatically, but firmly turned around
troubled businesses, it is reasonable to ask how a man like Stephen Semprevivo took part in a fraud or
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 18 of 35
August 19, 2019
Page 17 of 34

any illegal act. After all, as numerous colleagues and employees suggest, he managed to retain a
solid moral and human compass in professional spaces where people in similar roles often lost their
way.

Stephen did not set out to commit a crime. Over a period of years, he was gradually, and deftly,
manipulated into acquiescing to a role by a man he never expected to lead him there. Long before
meeting Stephen, Rick Singer had orchestrated a large-scale scheme across a slew of top-tier
universities that involved educators and coaches. The man was adept at finding blind spots in
successful people where others saw strengths. Stephen was, in many ways, an ideal mark for Singer.

Harvard had played such a key role early in Stephen’s career that he understood, perhaps better than
most people, how seminal the choice of a university can be. In measuring Singer, Stephen’s
professional instincts were to look for good references, and the man had those, from the Paul family,
who were close family friends. Singer also bragged about a track record of success that
communicated credibility, while his work with numerous students at Adam’s school provided an air
of familiarity. Moreover, he had a corporate stamp of approval given that much of his business came
from financial management firms such as Morgan Stanley, Oppenheimer and UBS; all of which
offered Singer’s services as a benefit for wealthy clients which made him appear to be legitimate.

To Stephen, Singer came across as extremely knowledgeable and professional about the college
preparatory system. The man seemed to be several steps ahead in thinking through every element of
the application process, from portraying students in a brand-like fashion, to portraying the whole
student to prospective universities as part of a fleshed-out narrative.

But at that first meeting between Singer and Stephen, Rita and Adam, Stephen recalls…

        He talked about his 10-year history of success and said he worked with a
        lot of the families in the area, helping their kids navigate the college
        process, building their resume and positioning themselves. ... He sounded
        very convincing. Even if he bragged and dropped names a lot, he seemed
        to know his business very well, and seemed professional at first.

Singer’s company, The Key Worldwide Foundation, offered to help review Adam’s college
applications and take the administrative work off of the family’s hands. The fee was $7,000 a year
for Singer and his team’s services. He had tutors to review essays and lots of information on the
application process.

And even in hindsight, it is clear that Singer had a legit business despite the many illegitimate things
he engaged in on the periphery. Other than Singer’s propensity to name-drop, over-compliment and
bluster, he initially seemed too good to be true.

Adam was 15 years old when Stephen decided to move forward. The process began with one of
Singer’s tutors coming to the house every two to three weeks between 2014 and 2016 to meet with
Adam.

At first, Stephen believed that Adam just needed some guidance to keep his academic future in hand.
For the first year, things proceeded smoothly. Singer or another tutor would show up, usually on
Sundays when Rita was working, and Adam seemed to appreciate the support. Stephen says…

        Singer and his staff completely took over the administrative pieces of the
        process. They recommended academic and SAT tutors, helped us plan
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 19 of 35
August 19, 2019
Page 18 of 34

        several college trips to a number of east coast colleges, and helped with
        referrals for summer jobs for Adam.

Singer was packaging Adam as a scholar and athlete. Singer and his staff also helped with SAT
tutoring. He talked to Adam about strategy and how to think about it when going through the study
book. The first time Adam took the SAT’s, he scored 1820 out of 2400, which was in the 83rd
percentile, but Adam was disappointed. In his senior year, he raised his score to 1980, the 92nd
percentile.

Stephen was pleased, and impressed by Singer, when he helped Adam get two summer jobs. The first
was with Representative Karen Bass, a member of Congress from California, after Adam expressed
an interest in politics. Singer got Adam a job doing data entry in Bass’ office. The following
summer, Singer arranged for Adam to work for Marjorie Decker, a Massachusetts state representative
in Boston. Adam enjoyed both jobs and did well there.

On many levels, things seemed to be fine. Adam was working hard with the tutor and seemed to be
doing well. Singer and Adam engaged in long discussions in which he offered guidance and when
Stephen asked Adam how he felt about it all, the boy said Singer was helpful. His grades remained
rock solid. Singer was very complimentary of the boy’s progress. And Stephen didn’t forget thehelp
with the summer jobs. “It seemed that everything was going well,” he says, “and I didn’t want to
interfere.”

Singer eventually started being more critical of Adam in his conversations with Stephen, saying the
boy needed more help. It was a shock to Stephen, who thought his son was doing great. Stephen
started to doubt his view of his son. Singer gradually became so forceful with his barbed critical
comments about Adam that Stephen didn’t know how to respond—


Stephen, who was wrestling with his own professional duties, had come to believe that Singer knew
what was best for Adam, but he also recognized that he was leaning too heavily on this man he had
hired.

In his interview with Dr. Romanoff, Stephen recounts…

        I was feeling like I was getting more reliant on Rick, and that ‘I’m not
        seeing something that he’s seeing,’ explaining that this thought process
        was facilitated by his belief that Mr. Singer was so much more experienced
        in this area than he was, leading [Stephen] to take him at his word, that he
        has this view of all these kids, and that he’s seeing where Adam sits.

Because of Singer’s apparent expertise and his increasingly blustery approach, Stephen came to
believe he had no choice but to follow the man’s advice.

As he increasingly acquiesced to Singer, Stephen discovered that the college prep adviser ran hot and
cold. Early on, Singer played the charmer. He spoke of his influential clients and connections. He
knew how the donations process at Harvard worked. He flattered the Semprevivos about their
donations and smart business and real estate investments. It was only much later that Stephen
realized that Singer was actually casing out the Semprevivo family’s financial situation for the time
when the charmer would change.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 20 of 35
August 19, 2019
Page 19 of 34

People like Singer who display antisocial personality traits often try to seduce and ingratiate
themselves with the people around them for their own gain. Many—like Singer—can be charismatic
and at least superficially charming. They tend to embellish the truth as it suits them, and they lie
easily to get what they want, or to get themselves out of trouble.

The greatest danger is often when they turn. They verbally cut people down with a cruel disregard for
feelings, using their sharpened instinct for what hurts their victims most. They often accumulate
knowledge early on during “good” periods to know how to most effectively harm their targets with an
eye toward exploiting the situation most effectively later on. Some such people become threatening,
or even openly violent, as needed to achieve their ends.



With the dynamic between them set, Singer became more manipulative, purposeful and focused in his
exploitation of the situation.

When Psychologist Richard Romanoff confronted Stephen about how he is capable of determining
the viability of a business, but allowed Singer to exploit him and his son, Stephen told Dr. Romanoff
that he never considered assessing individuals’ personalities to be critical to his work. Stephen’s
professional interventions were based on a strategic analysis of the needs and goals of the company,
and the various strategies the company could use to achieve specific goals. They were never based on
a particular individual’s ability or lack of ability to execute a plan.

Their interchange highlights something that Singer was able to exploit.

Singer used an array of cynical tactics to get Stephen to trust the admissions “expert” over his own
son. When Stephen had doubts, Singer made it seem like the beloved father would be abandoning his
son’s future if he reversed course on the plan to help Adam, Dr. Romanoff points out.

It was around the beginning of 2015 that Singer pivoted, appearing to sour on Adam in his
discussions with Stephen. While Stephen didn’t notice any discernible change in Adam’s knowledge,
skills or effort, Singer suddenly went from being positive about Adam’s prospects to being much
more critical and negative. Singer took to saying that all of the universities in Adam’s scopes were “a
stretch.” Singer successfully convinced Stephen to question his son’s aptitudes…

        I had been thinking that Adam was doing well, but after Rick became very
        negative, I grew concerned. I started to doubt Adam. Once Rick started
        categorizing many of the colleges as stretches for Adam, we started
        looking at other schools.

It was especially difficult for Stephen to witness the toll that the pressure from Singer was having on
Adam. The very process that was supposed to help resolve Adam’s anxiety                        was
making it worse. As Stephen recalls...

        Adam tried working even harder, but it was affecting his self-esteem.
        Adam was a lot less confident, and he seemed down.

For about six months, Singer kept insisting that Adam needed to work harder and harder, but no
amount of effort seemed to affect the expert’s assessment. Singer also began telling Stephen that
Adam needed to improve his SAT scores even more. Stephen states...
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 21 of 35
August 19, 2019
Page 20 of 34

        I was concerned and felt bad since Adam had been putting a good amount
        of time and effort into studying. Unfortunately, I was falling for Singer’s
        method. Instead of doubting Singer, I doubted Adam. For this, I am
        ashamed.

As time passed and Adam came closer to the process of applying to schools, Singer increased the
pressure. Although Adam got into the University of Indiana early, it was a safety school and Singer
had pushed Adam to choose Georgetown. Stephen explains...

        The family had gone on a trip to visit colleges, and Adam really liked
        Vanderbilt. Georgetown was his second choice. Singer, however, pushed
        for Georgetown until Adam changed his mind. He made it seem like
        picking Georgetown was the only way Adam would get into a school of
        his choice.

According to Stephen, once Singer had convinced Adam to apply to Georgetown, he discouraged
Adam from applying to any other schools...

        Singer was controlling the whole process. Before Mr. Singer, I thought
        Adam wouldn’t have trouble getting into a good college. He was a good
        student. I thought he had good enough scores to get into a good college—
        schools like USC, Georgetown or maybe even Cornell.

Stephen says that he and Rita regularly told Adam he would be successful no matter where he went
and that, “It’s what you do and how you do it that counts,” even if the Harvard-educated father
acknowledged, “pushing hard for the best possible school on the list.” He says that in providing this
sort of focused encouragement, he was mimicking what his own mother had done for him.

It wasn’t until the summer of 2015, after working with Adam for a year and a half, that Singer
brought up to Stephen that he had helped many families get an extra push through making donations
to athletic programs at colleges. He described it as a “booster” program where the athletic teams
would use the donations to hire assistant coaches to fill budget gaps. Stephen, who had donated to
Harvard, didn’t think too much of it at the time...

        I know people who’ve donated a lot of money to the schools their kids go
        to, but I didn’t know anything about how that kind of thing happens. I
        knew other kids at Harvard whose parents were able to get them a
        preference. The universities encouraged it, but it didn’t guarantee they
        would get in.

Singer urged Stephen to act quickly, stating that his client would need to donate money to Singer’s
Key Worldwide charity rather than the university. Stephen recalls…

        He said there were no issues in doing it this way since the charity was a
        legitimate charity. My impression was that the charity would make
        donations to the school, and the school’s sports program would give Adam
        an extra push. I still believed that Adam needed to go through the process
        and get accepted.

In Stephen’s next meeting with him, Singer was more explicit. He was very negative about Adam’s
SAT scores and grades. He insisted that Adam needed a lot of help. At this meeting, Singer told
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 22 of 35
August 19, 2019
Page 21 of 34

Stephen that he needed $400,000 for his charity to donate to the college. Stephen realized that this
was all part of Singer’s larger plan. “That was a new piece, each time [they met] he was adding a
new piece, first it was the booster factor, then the charity,” Stephen says.



        Everything Rick did was calculated, and he was very defensive. You
        couldn’t question him. He had an air about him that just demanded that
        you trust him. I didn’t feel comfortable, but I didn’t talk to anyone about
        it either.

At this juncture, Stephen still thought he was making a legitimate donation. Singer had assured him
that his charity was recognized as tax exempt, and that the donation was calculated to compensate for
financial constraints in the athletic programs’ budgets.




It wasn’t until August 2015 that Stephen came to understand that the plan Singer was setting up for
the previous 18 months was unethical. Singer wrote a letter to the tennis coach at Georgetown in
Adam’s voice. In addition to reporting that Adam was doing well in his studies, the letter falsely
stated that Adam had been practicing tennis over the summer.

What Stephen didn’t know was that Singer had a long history of working with the tennis coach at
Georgetown to get students admitted and that, since 2008, the coach received $2.7 million from
parents using Singer to get their kids into the school. (Singer directly recruited parents, in some
cases, on the corporate speaker circuit where he would refer to a “side-door” program through which
he claimed to have placed 800 students.)

Stephen realized that his earlier instinct that Singer had too much control over Adam’s college
application process had been right, and yet he hadn’t acted on it until getting clear confirmation.
Thinking he could reclaim control over the process, Stephen called Singer, but the conversation didn’t
go as expected. In Stephen’s recounting, Singer finally laid out his cards...

        When I brought it up to Mr. Singer, he told me, “The train has left the
        station.” I felt I was in a situation that I couldn’t back out of. It made me
        very uneasy.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 23 of 35
August 19, 2019
Page 22 of 34

Dr. Romanoff says Stephen came to feel more and more like Mr. Singer was “bullying” him, repeatedly
asking him if he was “fully committed,” and saying things such as, “It won’t go well if we don’t follow
through.” Stephen relates...

        We were going down a very different road than the one I thought we were
        on. Rick became much more aggressive and negative. More than
        anything, I didn’t want to let Adam down. Rick said: It’s the only shot
        Adam had.

Rather than Stephen seizing control of his son’s destiny, it was Rick who discarded any pretense that
he wasn’t in full control over Adam’s application. At the time, Stephen thought that everything was
truthful in Adam’s application other than the embellishment about playing tennis that summer, but it
turned out that Singer had falsely added information stating that Adam had won awards for tennis and
played on the varsity tennis team. (Adam did play tennis, but only recreationally.) Singer also wrote
an essay about tennis in Adam’s name, and attached it to his application.

Stephen also found Singer to be furtive, stress inducing and prone to rushing others to get his way.
“That was the way Rick operated. He was adamant that everything be done yesterday.” Stephen now
sees that it was around mid-2015 that he should have ended his connection to the man...

        Rick's personality had dramatically changed. My feelings of confusion
        revolved around Singer’s aggressiveness and his impressive reputation
        among the different colleges. I was also concerned for Adam’s mental
        health. I didn’t want to let him down. He had worked so hard and was
        becoming disheartened. I felt tremendous pressure about interfering with
        a process that Rick claimed couldn't be stopped. I was concerned and
        afraid for Adam about what Rick might do if we didn’t go forward with
        his plan.

In the spring of 2016, after Adam had been accepted at Georgetown, Stephen received an invoice
from Key World Foundation and wrote the check to Rick’s charity. He remembers that Singer had
called him and was very aggressive. Singer demanded insistently that Stephen pay promptly so that
Singer wouldn’t need "to chase Stephen down" for the donation.




Stephen simultaneously felt under threat and didn’t want Singer to nullify Adam’s acceptance. As
Stephen told Dr. Romanoff, Singer’s aggressive push to takeover and get what he wanted had the
effect of shaking up his client. Stephen says that he had little ability, at that point, to submit the
applications on time without Singer’s active engagement. “I don’t really have any good reason for
why I did it. I felt trapped, that I couldn’t back out, and I was afraid of what Rick would do if I did,”
he says. “And I think I didn’t want to let [Adam] down.”

Dr. Romanoff reports on Stephen’s thoughts on why, in hindsight, he engaged in behavior that was so
uncharacteristic of how he had behaved in so many previous work and family situations…

        [Stephen] said, “Now I see my reasoning and judgment was impaired,”
        though at that point he continued to express a deep sense of confusion
        about why this was the case. Pressed by me at that point he said, “I think
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 24 of 35
August 19, 2019
Page 23 of 34

        it was a combination of me being beat down, and unfairly losing
        confidence in my son, from high pressure sales tactics, with someone who
        had earned my trust over a longer period of time, and had a solution. But
        I keep asking: Why didn’t I back out? But at the time I just felt I couldn't
        … Now I see I could have, but [at the time] I couldn’t, I was feeling this
        fear, maybe of Rick, that he’d be aggressive, or [thinking about] what
        might happen to Adam if I backed out.”

Asked by Dr. Romanoff about                                                       Stephen says…

        “Now I see they were similar, Rick had a volatile personality, I was afraid
        of him, I kept thinking what would happen if he erupted, if we pulled out,
        what would happen to Adam, would he be able to get into any school? I
        didn’t know … I don’t know if I feared him physically, but I do recall him
        saying ‘Don’t make me chase you for the money,’ that was a scary thing
        to hear him say. So I felt trapped, that I couldn’t back out.”

He adds..

        I didn’t realize the size of what I’d gotten myself into at that point, that it
        was something I couldn’t get out of, and now Adam had his eggs in one
        basket, and I had no viable alternative where I could help him.




Singer manipulated Stephen by exploiting his paternal drive to care for his sons. After first
presenting himself as a savior, Rick turned on Stephen and Adam, causing them to believe that he
might not only abandon them, he might sabotage their efforts to have Adam accepted at a good
university.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 25 of 35
August 19, 2019
Page 24 of 34

Dr. Romanoff has conducted more than 2,500 psychological evaluations in state and federal courts.
After fully assessing Stephen, his immediate impression was that he was dealing with someone who
has devoted his life to work and family. According to Dr. Romanoff, Stephen presented as very well
adjusted prior to the offense. He would have said that his life could not have been better. Stephen
had a close and respectful relationship with his wife, both of his sons were in good universities; and
he had built what for Stephen appeared to be an ideal business.




        Specifically, I will present evidence supporting a conclusion that
        behaviors exhibited by Mr. Singer pierced through Mr. Semprevivo’s
        existing psychological defenses, in a manner that reactivated unresolved
        feelings of helplessness and fear from that earlier trauma, in a manner that
        seriously interfered with his ability to resist the pressures he came to
        experience in the presence of Mr. Singer.




That may have been an irrational fear, but Stephen did disappoint Singer when, in seeking to reclaim
his son’s destiny, they applied to universities their admissions adviser had told them to forget about.
Stephen did it because he thought they would succeed. At that point, Singer aggressively reclaimed
control in a way that would strengthen his efforts to secure the large payment he ultimately sought.
Stephen recalls…

        Rick sent a note asking why we continued to apply to schools. He applied
        a lot of pressure to stop the process. I said that I wanted to complete all the
        applications that we had in process, but I felt intimidated. I was afraid of
        what Rick might do if I did not go along.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 26 of 35
August 19, 2019
Page 25 of 34




        I worry and get anxious and afraid. One of the things I worry about is why
        my sons feel so much stress. Adam also shows signs of depression about
        all kinds of things. I’m afraid to find out what’s really going on with them.
        It creates so much stress that I avoid it.

Dr. Romanoff wrote of a revelation that Stephen had during their conversation…

        Reflecting during our session on the thoughts he had just shared, as if
        thinking out loud about this information in a new light, he then explained:
        “It’s like there were different Ricks. There was helpful and pleasant Rick,
        and arrogant Rick, and finally towards the end, intimidating Rick.”

Later, Stephen added, a different side of Singer came out once federal authorities were investigating
him, “Victim Rick,” who begged for the help of others.

Philip Jr. is surprised that Stephen got involved in all of this, especially since it was unnecessary.
“The irony is that Adam has done well at Georgetown. The boy’s worked really hard in school.
Steve never needed to do this.”

 Stephen’s younger brother says he is dumbfounded given that his brother’s “standards are very high,
he’s genuinely ethical and he would never screw anyone over.” He describes his brother as someone
who “worked really hard, whatever it took to do it correctly, no shortcuts.”

                        Regrets, Remorse & Acceptance of Responsibility
Looking back, Stephen’s voice cracks and tears well up in his eyes as he explains how he got spun by
Singer in a way that weakened his bond with his son…

        I just lost confidence, I lost confidence in Adam, I let Singer make me feel
        that Adam couldn’t do it. … Now I see Adam would have been just fine,
        and I feel ashamed.

In his letter to the Court, Stephen expresses his remorse and accepts full responsibility...

        I have brought dishonor to myself and a great deal of pain to the people I
        love and who count on me to be honest and trustworthy. My wrongdoing
        has been a tremendous burden on my family, friends and colleagues. As a
        parent who has also mentored young people in their careers, I have always
        been proud of helping them find their path toward success through hard
        work and perseverance. In business I have always talked about integrity
        first and how important that is. I have done my best to teach good ethics
        and to follow the right path. Now, I have let down the people I have
        worked with and those whom I have mentored; and I have profoundly
        disappointed myself.

        It brings me great shame that I have now set a terrible example for college
        bound students and their parents across the nation.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 27 of 35
August 19, 2019
Page 26 of 34

Adam’s grade point average at Georgetown was above 3.0 where he was majoring in psychology, but
he also continued to struggle with anxiety               in his first year, causing him to start seeing
another therapist. For a time, Georgetown considered rescinding Adam’s acceptance altogether, but
Adam has been permitted to keep the credits he earned, even if he will not continue his studies at
Georgetown for his senior year. Stephen explains, “Most schools will not accept Adam at all and
others would make him start over.”




The charges in this case will also have consequences for Stephen who describes it as a life-changing
event. “I’m trying to be positive,” he says, “but it’s actually catastrophic in terms of what it means.”
The last company that Stephen worked for let him go, and the bad press will probably make it
impossible to continue in the field he did so well in for two decades. He has sat on 16 Boards of
Directors, but with a felony, that also won’t be possible anymore. “I’ve accepted this as the path I
have to take,” he says.

Rita has stood by Stephen, stating that it has not changed her sense of who her husband is.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 28 of 35
August 19, 2019
Page 27 of 34


        The people who really know Stephen do not feel any differently about him.
        He puts on a good front, but Stephen feels responsible for what he did to
        Adam. He is doing everything he can to repair it. My biggest concern for
        Stephen is to recover and not feel so sad.

Stephen’s friends, coworkers and associates are acutely aware of Stephen’s remorse and sense of
accountability. Andrew Chambers is a retired Special FBI agent who has known the Semprevivos for
more than 15 years. Agent Chambers served in the Bureau’s Criminal Division for many years, but
after the September 11, 2001 attacks, was transferred to Counter Terrorism. After three decades, he
retired in 2014. Reacting to Stephen’s involvement in the college admissions case, Agent Chambers
states…

        I am saddened by Stephen’s arrest and conviction. I am also moved by
        how he has accepted his guilt. My belief is that his misguided action was
        to help his son achieve a greater education. He has not tried to rationalize
        what he did or make any excuses. Stephen has already suffered great
        shame and hurt to himself and his family, and I hope his acceptance of his
        guilt moves the court to be lenient. There is no panacea for Stephen. He
        will have to live with his conviction for the rest of his life.

John Bear was married to Stephen’s deceased mother-in-law. He has known Stephen for more than a
quarter-century. Mr. Bear comments . . .

        I know that Stephen is truly sorry for this situation and realizes the pain
        and embarrassment his actions have caused. It was a terrible mistake, but
        it was just that, and I stand behind him with love & support … I am sadly
        aware that Stephen is pleading guilty for his involvement in the college
        admissions case. He has expressed his sincere remorse to me and takes
        full responsibility for his mistake in judgment.

James Burns worked as a sales manager at Machinima under Stephen’s leadership from 2015 until
Stephen left the company in 2017. Mr. Burns states . . .

        I was not surprised when Stephen told me straightforwardly and without
        explanation that he was guilty and that he was going to be accountable for
        his actions. I believe Stephen suffered a serious lapse in judgment and that
        he understands he made a huge mistake. To me, his actions were totally
        out of character … In my time working with Stephen I never saw him do
        anything unethical, try to cheat someone, act unprofessionally to a man or
        a woman or be unfair to anyone in any manner.

James Celentano, who has known Stephen both professionally and personally for over 19 years, is
well aware of Stephen’s remorse . . .

        [Stephen] shared how much he regretted his actions, the pain this situation
        has created, especially for his son, and what a profound learning
        experience this is for him. Knowing Stephen all these years it was not
        surprising that he is accepting responsibility, pleading guilty, and seeking
        to learn and give back to society as much as he can.
        CaseSemprevivo
 Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 29 of 35
 August 19, 2019
 Page 28 of 34

 David Murray, who worked with Stephen at Machinima starting in June 2013 for 14 months, says that
 Stephen deeply regrets his involvement in a crime…

         Stephen expressed deep remorse and shame. He was unequivocal in his acceptance of
         responsibility, his acknowledgement of his own fault, and his understanding of the damage that
         he has done to his family and to the community at large.

Mr. Murray continues…

         What I know about Stephen suggests that what he did…while a huge
         mistake, is not reflective of his core character or his values.

 Knowing Stephen for 34 years, David Cantrell has witnessed Stephen’s heartfelt remorse…

         [Stephen] has expressed to me his remorse for what he has done, and I
         sincerely believe he has accepted full responsibility for his actions. His
         remorse is underscored by the anguish that I see in his eyes, face, and
         mannerisms.

 As for Stephen himself, he addressed his role and his remorse in a statement to the probation officer:

         I wanted the future for my son that he had worked so hard for. This was
         the main factor in my bad judgment, but the responsibility is all mine for
         my vulnerability to this extortion scheme. I will regret this for the rest of
         my life.

                                         Community Service
 Stephen has a long history of volunteer work helping various causes and charities, and in mentoring
 people, both at his workplace and independently in charitable actions. In college, he participated in
 the Big Brother program his sophomore and junior years.

 Former college roommate David Cantrell notes Stephen’s caring nature…

         I, along with our other roommates, always knew we could rely on
         [Stephen]. He was generous with his time in helping others with studies
         and participated in the Big Brother program.

 Stephen explains…

         I was a Big Brother to a 13-year-old boy who was being raised by his
         single mom in Boston. I knew even then how important it was for a boy
         his age to have an older male in his life he could trust. We would spend
         time at the Harvard campus at the gym, library or cafeteria. I would
         sometimes help him with his schoolwork but most often we would just
         hang out together.

 As a young man, Stephen also interned during a summer at the Einstein Medical Center where he
 worked to advance liver research.

 In the late 1990s when Stephen was living in Northern California, he responded to a flyer asking for
 volunteers to teach word processing through an adult education program in East Palo Alto.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 30 of 35
August 19, 2019
Page 29 of 34

Volunteering once a week over a two-year period, Stephen helped adults in the program learn word
processing skills to train them for the workforce.

When his sons were growing up, Stephen regularly coached baseball, basketball and soccer at the
local recreation center.

Flint Dille, an adjunct professor at the University of Southern California, has known Stephen and his
family since 2003. Their sons were on the little league baseball team Stephen coached in 2008. Mr.
Dille relates…

        [Stephen] was great with the kids. I never once heard him raise his voice,
        show any temper or do anything but be a calm supportive coach.

Stephen and Rita taught their sons by example the importance of kindness and compassion for
individuals less fortunate. From when Adam and Jordan were in grammar school through their high
school years, the Semprevivos volunteered as a family at food banks or other worthwhile charities.

Volunteering through St. Martin of Tours Church community events, the Semprevivos prepare care
packages and presents for underprivileged youth during the holidays each year. They also
volunteered through Saint Vincent Meals on Wheels for the last four years, a charity that brings food
to seniors who are homebound. A letter from Betsy Rosenfeld-Vargus, who runs a program for
Meals on Wheels, thanks the Semprevivos for their ongoing support.

Stephen also raised funds for Kids 4 Hope, a nonprofit that provides help for children with cancer.

In 2006, Stephen helped Rita with the creation of a “Reading Buddies” program at Warner Avenue
Elementary School that strengthened child literacy. The program paired 3rd through 5th grade students
who read to 1st and 2nd graders. Stephen and Rita remained involved with Reading Buddies for five
years. Although they are no longer active, the program is ongoing. In a letter written by Janet
Hartley, a teacher at the school, she says...

        Among other things, Stephen developed the written and marketing
        materials, the website and scheduling for the program which was
        implemented at both Warner Elementary and Fairburn Elementary.

When Adam was in high school, Stephen and Adam volunteered with the environmental organization
“Tree People,” joining a crew to plant trees and shrubs, remove invasive species and clear debris.

For three years during the Great Recession, Stephen ran a career management program for graduates
in need of work, although it was also open to anyone who was interested. “Most events were hosted
at UCLA through the Harvard alumni club,” Stephen explains. “I got speakers and built a website
with follow-up content.” A letter from Stephanie Davis, a speaker at the program confirms Stephen’s
involvement.

One program that Stephen is particularly proud of is his son Jordan’s involvement with The LA Art
Project. This was a program Jordan created as a high school student with Stephen’s help. For three
years, Jordan would go to grammar schools that could not afford art programs and teach simple skills.
Each session resulted in the children coming away with art, which they were proud of.

                                Volunteers of America Los Angeles
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 31 of 35
August 19, 2019
Page 30 of 34

Currently, Stephen is working with Volunteers of America, Los Angeles (VOALA). It is the largest
affiliate of its parent charity, Volunteers of America, which serves poor and needy populations around
the country. Through VOALA, Stephen is helping to design an economic literacy program that will
be an adjunct to VOALA’s Upward Bound and At-Risk Youth programs. Stephen is bringing in
volunteers for practical skills sessions in which participants are immersed in job searches, résumé
building, budgeting, entrepreneurship and business basics. The young people who participate will
also be given refreshers to broaden their understanding of debt, money and taxes.

Reaching out to more than 500 students in the VOALA Upward Bound program alone, a primary aim
is to provide young people with high-level mentors such as Stephen who can guide them toward
financial literacy and economic opportunity.

Bob Pratt, the President of VOALA, explains that, “Mr. Semprevivo will bring an enormous amount
of value to us. It is hard to find someone like Stephen, from the private sector, who has his level of
experience and is available to a nonprofit like ours.” Mr. Pratt continues…

        Mr. Semprevivo's work experience in running and working for financial
        services institutions as well as his experience in setting up and overseeing
        a job placement and recruiting firm makes him an expert in the area of
        economic literacy. Additionally, his experience and success as a business
        owner, entrepreneur and mentor makes him an ideal person to help us build
        out and grow our economic literacy program for young people. In this
        capacity, he will be working directly with our students and youth in several
        capacities.

Upward Bound’s goal is to increase the chances that participants complete secondary education and
enroll in, as well as graduate from higher education. The program also provides college- and career-
planning workshops, a summer program, individualized academic planning and counseling, financial
aid advice, scholarship and application assistance, supplemental Saturday instruction and weekly
tutoring, as well as college and cultural field trips. Mr. Pratt spoke of the possibility of a larger role
for Stephen with VOALA…

        Mr. Semprevivo would be an incredible asset helping us with the
        development and implementation of our life skills program for both high
        school and at-risk youth … His specific role would be a newly created
        position as program director for Economic Literacy. This role would
        specifically address youth in our Upward Bound and At-Risk Youth
        programs.

VOALA provides housing and support services to homeless young people, including LGBTQ,
children who have been sexually exploited or trafficked, and runaways who have aged out of foster
care, as well as others who have been incarcerated. The goal is to shift them away from a pathway to
homelessness and incarceration, and onto “a path of self-sufficiency.”

Stephen has already demonstrated his commitment with VOALA’s efforts to help the homeless.
Initially working with Los Angeles’s homeless veteran population, Stephen is helping VOALA
develop a start-up that will provide jobs and housing for the city’s homeless and their families. The
start-up is part of Volunteers of America’s “Constructing Careers” initiative, which will offer job
skills to veterans through the installation of factory-manufactured housing units in the yards of
existing homes. Through this project, the organization aims to provide young veterans with high
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 32 of 35
August 19, 2019
Page 31 of 34

wage skills while also providing housing to veterans and their families that are homeless or at risk of
becoming homeless. Part of the goal is to help alleviate the grave housing crisis in Los Angeles.

The homeless crisis is driven by rents that have far outpaced incomes, severe housing shortages and
more than 700,000 people on the verge of falling short on rent. The city’s estimated affordable
housing deficit is more than half-a-million units. There are at least 60,000 homeless people in Los
Angeles this year, according to HUD data, with some estimates placing the number nearly twice that
high. VOALA’s goal is to employ 3,750 veterans to build 450 housing units over the next five years,
with 1,875 of them securing high-wage jobs and careers. If the project thrives, Volunteers of
America hopes to roll the program out nationwide. While the housing units are specifically set aside
for veterans, the net effect is to increase the overall number of affordable units in the city.

To those ends, VOALA is preparing to purchase factory-built accessory dwelling units and placing
them in backyards of single-family homes. This will provide construction jobs, training and job
placement for young veterans, while the new units house vets and their families who might otherwise
risk becoming homeless. VOALA President Bob Pratt highlights some primary obstacles…

        The challenge for VOALA is that this innovative social enterprise is a
        business startup. Our dedicated staff is ill equipped to develop such a
        comprehensive endeavor without the expertise from others. We are
        fortunate to have had Stephen Semprevivo approach us at this time …
        Stephen has developed a clear business plan and business model for the
        project that will allow us to build a self-sustaining enterprise to meet the
        needs of our at-risk youth and Veteran families.

Stephen’s background as an entrepreneur has made it possible for VOALA to set out on this venture,
Mr. Pratt explains…

        As we are now in our execution stage, Mr. Semprevivo’s background in
        implementing and building start-ups is critically important to our success.
        He has been enormously helpful in helping us take our first steps forward
        in constructing our training facility and developing our curriculum. Mr.
        Semprevivo is taking a very hands-on approach to the program. He will be
        working directly with our Transitional Adult Youth and Veteran
        populations, evaluating participants who can be successful in the program
        and then leading education and training sessions. Finally, he will be
        working with the population to understand the program’s effectiveness
        and opportunities for improvement. As we continue to move forward, Mr.
        Semprevivo’s background in working with private corporate funding
        sources is essential to our success, as we do not have that knowledge and
        experience in-house. This is especially the case because the ambition is to
        create scalability, enabling the project to be replicated nationally, with
        minor adjustments throughout the VOA service network.

The project has been made possible by changes in the law that make it easier for a homeowner to
place a rental unit on their property. As envisioned, VOALA will train veterans to meet OSHA-10
standards and have the skills and tools necessary to build the dwellings used by Constructing Careers
(manufactured accessory dwelling units). These workers will then build the homes using funds
provided entirely by the homeowner. When the units are completed, they will belong to the property
owner and be managed by VOALA. Homeless veterans and their families will be able to rent them
using government-provided Section 8 housing funds.
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 33 of 35
August 19, 2019
Page 32 of 34


Mr. Pratt credits Stephen with providing branding for the project that made it possible to effectively
articulate their mission to constituent and government agencies. For example, Stephen’s marketing
work provided VOALA with an opportunity to make a critical presentation to the City of Los
Angeles, as well as other constituents and government agencies in search of support. Mr. Pratt says...

        The work Mr. Semprevivo has done here has been instrumental in focusing
        us on goals for the future and helping us hit key milestones in our pilot
        program … [W]e were most recently presented to members of Los
        Angeles Mayor Garcetti’s office, which resulted in broad exposure for our
        mission. Stephen has also leveraged these marketing materials and his
        expertise to create a series of direct mail pieces that we are using to bring
        awareness of our mission to local property owners who can participate in
        the program.

Stephen is also working to cultivate corporate funding sources for the project. Mr. Pratt emphasizes
that Stephen has not only proved to be a committed volunteer, but also that his skills are very well
matched to VOALA’s needs...

        Mr. Semprevivo is highly motivated. He has been working 20 hours per
        week since early April of this year. We have great momentum and
        opportunities with these programs and would like to continue to make
        progress.

In considering Stephen’s sentence, Mr. Pratt adds, “I would ask that the Court consider the work he
has already done for VOALA in our veterans program, and his commitment to helping establish our
Economic Literacy and Constructing Careers program by allowing him to pay his debt to society
through serving the disadvantaged community.”
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 34 of 35
August 19, 2019
Page 33 of 34
       CaseSemprevivo
Re: Stephen  1:19-cr-10117-IT Document 467-1 Filed 09/19/19 Page 35 of 35
August 19, 2019
Page 34 of 34




Respectfully submitted,



Sheila Balkan, PhD
Criminologist
